Title: To Thomas Jefferson from Arthur S. Brockenbrough, 19 June 1820
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Respected Sir,
 June 19th 1820
You are under a mistake as to any remittances being made to Mr Vaughan in September last for the two Mr Raggis, our funds were at so low a state at that time the remittance of 300D. could not be made, no remittance was made untill Feb: & that for $400– by yourself I have never had any correspondence with Mr Vaughan on the subject, the $400 in Feb: as I understand was to bring in the wives of the two Mr Raggis—I am Sir Your Obt sevtA. S. Brockenbrough